Exhibit 99.1 CONTENTS CORPORATE INFORMATION 1 CHAIRMAN’S STATEMENT 2 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 4 FINANCIAL HIGHLIGHTS 7 cORPORATE INFORMATION Independent Auditor Deloitte & Touche Legal counsel Morrison & Foerster LLP Palo Alto office 755 Page Mill Road Palo Alto, California 94304 USA Maples and Calder PO Box 309 Ugland House Grand Cayman KY1-1104 Cayman Islands Board of Directors Executive Directors Sterling Du (Chairman, Chief Executive Officer) Chuan Chiung “Perry” Kuo (Chief Financial Officer) James Elvin Keim (Head of Marketing and Sales) Independent Non-executive Directors Michael Austin Teik Seng Tan Shoji Akutsu Lawrence Lai-Fu Lin Zhuoping Yu Ji Liu Depositary for American Depositary Receipts The Bank of New York Mellon Corporation ADR Division One Wall Street, 29th Floor New York, New York 10286 USA Share Registrar Maples Fund Services (Cayman) Limited PO Box 1093 Boundary Hall, Cricket Square Grand Cayman KY1-1102 Cayman Islands Corporate Headquarters Grand Pavilion Commercial Centre, West Bay Road PO Box 32331 SMB, George Town Grand Cayman KY1-1209 Cayman Islands Phone: (345) 945-1110 Fax: (345) 945-1113 Other Addresses 3118 Patrick Henry Drive Santa Clara, CA 95054 USA Phone: (408) 987-5920 Fax: (408) 987-5929 3rd Floor, 1, Sec 4 Nanjing East Road Taipei, Taiwan 105 Phone: (886) 2-2545-9095 Fax: (886) 2-2547-1721 Registered office Maples Corporate Services Limited Ugland House, P.O. Box 309 Grand Cayman KY1-1104, Cayman Islands - 1 - CHAIRMAN’S STATEMENT TO OUR SHAREHOLDERS 2015 represented a year of stabilization for O
